Case: 15-10301      Document: 00513307319         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10301
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CHRISTOPHER LEE GARVIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-218-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Christopher Lee Garvin
raises an argument that is foreclosed by United States v. Tuma, 738 F.3d 681
(5th Cir. 2013), cert. denied, 134 S. Ct. 2875 (2014). In Tuma, we held that
Alleyne v. United States, 133 S. Ct. 2151 (2013) applies “only to facts that
increase a statutory mandatory minimum sentence” and rejected the argument
that Alleyne requires that any fact that increases a defendant’s minimum


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10301   Document: 00513307319    Page: 2   Date Filed: 12/15/2015


                               No. 15-10301

sentence, including facts that raise the guidelines range, be found by a jury
beyond a reasonable doubt. Tuma, 738 F.3d at 693. The motion for summary
affirmance is GRANTED, the alternative request for an extension of time is
DENIED, and the judgment of the district court is AFFIRMED.




                                     2